Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Preliminary Amendment
The amendment filed on March 22, 2019 has been entered.
In view of the amendment to the specification, paragraph [0001] of the specification has been acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 USC 101 for being directed to nonstatutory computer readable medium. 

Claim 20 describes a computer-readable medium. The claims fall outside the scope of patent-eligible subject matter at least because the claimed computer-readable hardware storage medium is broad enough to encompass transitory embodiments (e.g., one of ordinary skill in the art could reasonably be expected to interpret the computer-readable hardware storage medium as a carrier wave onto which instructions could be coded). See MPEP 2106. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “[i]n an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”   

Examiner has reviewed the specification and the claim invention of the present application. Examiner has not discovered any prior arts which fully teaches the pending claims, either singly or in an obvious combination.

In additional, Examiner called Applicant's representative (Scott Tobias) at (512) 226-8137 on June 02, 2022. Examiner want to discuss the 101 issues of claim 20. However, the telephone number is not in-service.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
IDSs submitted by Applicant on 08/04/2019 and 10/21/2019 have been considered by the examiner.
Examiner has completed the prior art reference search and discovered the closest prior art references: Rozen et al (US Patent Application Publication 2017/0220929 A1), Koster et al (US Patent Application Publication 2017/0316307 A1) and Tarolli et al (US Patent No. 5, 822, 452 A).

Independent claims 1 and 12 are directed to a method/a system. Each claim specifically requires “in one or more layers of a convolutional neural network (CNN), performing a first iteration that includes computing a value based on a first set of most significant bits (MSBs) for each of a plurality of data sets; examining a first set of values computed for the plurality of data sets in the first iteration to determine whether a maximum value is present among the first set of values; 10responsive to identifying the maximum value, performing a full precision computation of the value for a data set, of the plurality of data sets, that exhibited the maximum value; and propagating the full precision computation of the value to a subsequent layer of the CNN”.

The prior art reference Rozen et al discloses techniques of implementing neural networks for speech recognition systems. Rozen discloses a system (FIG. 2) for providing speech recognition using a neural network (as shown in FIG. 3, includes an input layer, hidden layers, and an output layer). More specifically, Rozen discloses the system generates feature vectors associated with speech and transfers feature vectors to neural network for determining classification scores for each evaluated time instance of speech from an output layer of neural network (Paragraph [0032]). FIG. 5 of  Rozen discloses a process for converting weights of a layer of a neural network to fixed point integer values based on a scaling factor and generating correction values for one or more of the weights. The process converts a weight to an 8 bit signed integer value; determines a most significant bit of the weight is non-zero; determines the correction value may be a value associated with the most significant bit; then adds the correction value to the corrections list along with weight indices that indicate which weight in the layer of the neural network the correction value is associated with (Paragraph [0049]).

The prior art reference Koster et al discloses techniques of performing a neural network computation based on the received sequence of tensor instructions to generate output tensors (As shown in FIG. 1). FIG. 4 of Koster shows an artificial neural network including three layers for performing forward propagation and determining activation values for each successive level of nodes are updated sequentially (Paragraphs [0033]-[0034]). More specifically, Koster discloses a tensor decimal position determination module (FIG. 5) determines the value of the decimal position for an output tensor based on the collected statistics and adjust the received decimal position based on the determination in order to maintain a high level of precision when performing tensor computations. 

The prior art reference Tarolli et al discloses a system and method for compressing and decompressing a texture image. The invention of Tarolli selects a compression color space manually, or preferable, using a computer-based neural network algorithm. The invention initializes the neural network (As shown in FIG. 9) that includes an input layer of neurons and a hidden layer of neurons, e.g., Y neurons, A neurons, and B neurons (Col 3, lines 51-64). Tarolli discloses a conventional technique for reducing the number of bits used for each color channel is to determine a predefined number of most significant bits in an image in order to compress the image data (Col 2, lines 21-50). FIG. 8 of Tarolli describes the details of the YAB color space selection process using the neural network. 

However, the closest prior art references and the references listed in IDSs submitted by Applicant failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1 and 12. Accordingly, claims 1 and 12 are allowed.

Dependent claims 2-11 depend from independent claim 1, dependent claims 13-19 depend from independent claim 12. They are allowed at least due to their respective dependencies from an allowed claim.

	
Examiner’s Comment
Claim 20 has not art rejection but rejected under U.S.C. 101. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection.

	Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616